DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 9-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Lin and Grivna do not teach “the controlling circuit controls the driving circuit to drive the two adjacent TX electrode from the plurality of TX electrode or the two adjacent RX electrode from the plurality of RX electrode in different time in the self-capacitive mode”
Specifically, the prior arts do not different timing in the self-capacitive mode for the adjacent RX lines and having the different operational mode under mutual capacitive and self-capacitive mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior arts Kim et al. (US Patent 10,739,994 B2) and (US Patent 10,310,733 B2) teaches the Figure 7A embodiment which shows the touch display having both mutual and self-capacitance mode of operation (see Kim, Fig. 7A, Col. 22).
 	The prior art Putra et al. (US Patent 8,886,194 B2) is cited to teach a figure 2 embodiment which also shows a switchable touch sensing system able to detect input for the touch panel system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2021.
   20140331791